        Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 1 of 7




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
 2   CHRISTOFER C. NOLAN, SBN 229542
 3   California Public Utilities Commission
     505 Van Ness Avenue
 4   San Francisco, CA 94102
     Telephone: (415) 696-7303
 5   Facsimile: (415) 703-4592
     Christofer.Nolan@cpuc.ca.gov
 6
 7   Attorneys for the California Public Utilities Commission and
     Marybel Batjer, Martha Guzman Aceves, Clifford Rechtschaffen,
 8   and Genevieve Shiroma, in their official capacities as
     Commissioners of the California Public Utilities Commission
 9
10
                            UNITED STATES DISTRICT COURT
11                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                               SAN FRANCISCO DIVISION
13
14   UNITED STATES OF AMERICA,                       Case No. 14-cr-00175-WHA

15                                                   CPUC MOTION FOR LEAVE TO FILE
                             Plaintiff,              AMICUS LETTER
16
           vs.
17                                                   Hearing Date: 02/03/2021
     PACIFIC GAS AND ELECTRIC COMPANY,               Time:         8:00 am
18                                                   Courtroom: 12, 19th Floor
                                                     Judge:        Hon. William H. Alsup
19                           Defendant.
20
21
22
23
24
25
26
27
28
                 CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER
                                                                     Case No. 14-CR-00175-WHA
                                               1
        Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 2 of 7




 1          The California Public Utilities Commission (“CPUC”) hereby seeks leave of the
 2   Court to file an Amicus letter regarding the new proposed terms of probation for defendant
 3   Pacific Gas and Electric Company (“PG&E”). Federal courts have inherent authority to
 4   entertain Amicus briefs. In re Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1249, n.34
 5   (11th Cir. 2006).
 6          The CPUC’s proposed letter is attached hereto as Exhibit 1.
 7
 8                                               Respectfully submitted,
 9
10                                        By:    /s/  Christofer C. Nolan
     February 2, 2021                            AROCLES AGUILAR
11                                               CHRISTINE JUN HAMMOND
                                                 CHRISTOFER C. NOLAN
12
                                                 Attorneys for the CALIFORNIA PUBLIC
13
                                                 UTILITIES COMMISSION
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER
                                                                        Case No. 14-CR-00175-WHA
                                                  2
     Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 3 of 7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                 EXHIBIT 1
16
17
18
19
20
21
22
23
24
25
26
27
28
            CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER
                                                      Case No. 14-CR-00175-WHA
                                     3
                Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 4 of 7



STATE OF CALIFORNIA                                                           GAVIN NEWSOM, Governor

PUBLIC UTILITIES COMMISSION
505 VAN NESS AVENUE
SAN FRANCISCO, CA 94102-3298




February 2, 2021

VIA ELECTRONIC MAIL

Honorable William H. Alsup
United States District Court
Northern District of California
Courtroom 12 - 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

          Re: Amici Proposed Term of Probation in Case No. 3:14-cr-00175-WHA

Dear Judge Alsup,

Before the Court are six new conditions of probation for defendant Pacific Gas and Electric Company
(“PG&E”), only two of which were proposed by the Court. Although not a party to this proceeding, the
California Public Utilities Commission (“CPUC”) carries substantial California Constitutional and
statutory regulatory and enforcement authority over PG&E, which will continue after PG&E’s
probationary term with the Court ends.

The CPUC does not object to new proposed terms of probation 11 and 12, as modified by PG&E and the
Government, but the CPUC does have concerns about the efficacy of the probationary conditions
proposed by Amici Alex Cannara and Gene A. Nelson. Specifically, the CPUC believes they may be
redundant or counterproductive in light of the CPUC’s recent orders and the Wildfire Safety Division’s
oversight and improvement efforts already in progress.

To the extent the Court is considering adopting Amici’s proposed terms of probation, the CPUC asks the
Court for an additional two weeks to consider the proposed conditions and report its recommendations
to the Court. If the Court is not inclined to adopt Amici’s proposed terms, the CPUC would not seek
further comment.


                                           Respectfully,

                                           /s/    Christine Jun Hammond
                                           AROCLES AGUILAR
                                           CHRISTINE JUN HAMMOND
                                           CHRISTOFER NOLAN
                                           Attorneys for the CALIFORNIA PUBLIC UTILITIES
                                           COMMISSION
        Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 5 of 7




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
 2   CHRISTOFER C. NOLAN, SBN 229542
 3   California Public Utilities Commission
     505 Van Ness Avenue
 4   San Francisco, CA 94102
     Telephone: (415) 696-7303
 5   Facsimile: (415) 703-4592
     Christofer.Nolan@cpuc.ca.gov
 6
 7   Attorneys for the California Public Utilities Commission and
     Marybel Batjer, Martha Guzman Aceves, Clifford Rechtschaffen,
 8   and Genevieve Shiroma, in their official capacities as
     Commissioners of the California Public Utilities Commission
 9
10
                            UNITED STATES DISTRICT COURT
11                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                               SAN FRANCISCO DIVISION
13
14   UNITED STATES OF AMERICA,                       Case No. 14-cr-00175-WHA

15                                                   CPUC CERTIFICATE OF SERVEICE
                             Plaintiff,              RE MOTION FOR LEAVE TO FILE
16                                                   AMICUS LETTER
           vs.
17
     PACIFIC GAS AND ELECTRIC COMPANY,               Hearing Date: 02/03/2021
18                                                   Time:         8:00 am
                                                     Courtroom: 12, 19th Floor
19                           Defendant.              Judge:        Hon. William H. Alsup

20
21
22
23
24
25
26
27
28
                 CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER
                                                                     Case No. 14-CR-00175-WHA
                                               1
        Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 6 of 7




 1          I am a citizen of the United States, over 18 years of age, employed in
 2   the City and County of San Francisco, and not a party to the subject cause. My
     business address is the California Public Utilities Commission, Legal
 3   Division, 505 Van Ness Avenue, San Francisco, California 94102.
 4
           On February 2, 2021, I sent the following documents:
 5
 6      1. CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER;
 7      2. CPUC CERTIFICATE OF SERVEICE RE MOTION FOR
 8         LEAVE TO FILE AMICUS LETTER
 9
     to the following interested parties by email:
10
           Maria Severson, Esq.
11
           Michael J. Aguirre, Esq.
12         Email: mseverson@amslawyers.com
13
           Email: maguirre@amslawyers.com

14         Reid J. Schar
15         rschar@jenner.com

16         Kate Dyer
17         kdyer@clarencedyer.com
18         Kevin J. Orsini
19         korsini@cravath.com
20         William_Noble@cand.uscourts.gov
21
           jeffrey.b.schenk@usdoj.gov
22
           hallie.hoffman@usdoj.gov
23         Noah.Stern@usdoj.gov
           CaseView.ECF@usdoj.gov
24
           philip.guentert@usdoj.gov
25         philip.kopczynski@usdoj.gov
26
           ehairston@orrick.com
27         wbrown@orrick.com
28
                 CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER
                                                              Case No. 14-CR-00175-WHA
                                             2
        Case 3:14-cr-00175-WHA Document 1288 Filed 02/02/21 Page 7 of 7




 1
 2         ashearer@clarencedyer.com
           bhauck@jenner.com
 3         RMehrberg@jenner.com
 4
           sjaffer@clarencedyer.com
 5
 6         christine.hammond@cpuc.ca.gov
 7         csandoval@scu.edu
 8
 9
10
11
12   I declare under penalty of perjury that the foregoing is true and correct.
13
           Executed on February 2, 2021, at San Francisco, California.
14
15                                    By:    /s/  Christofer C. Nolan
                                             AROCLES AGUILAR
16
                                             CHRISTINE JUN HAMMOND
17                                           CHRISTOFER C. NOLAN

18                                           Attorneys for the CALIFORNIA PUBLIC
                                             UTILITIES COMMISSION
19
20
21
22
23
24
25
26
27
28
                 CPUC MOTION FOR LEAVE TO FILE AMICUS LETTER
                                                                 Case No. 14-CR-00175-WHA
                                             3
